DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interview with Benjamin Matthew (Reg. No. 62,430) on 28 January 2022.  Claims 5, 10, 12-14, 16 and 17 have been amended.  Claims 1-20 are pending in this application and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Matthew (Reg. No. 62,430) on 28 January 2022.

The application has been amended as follows: 






Claims
5.  (Currently Amended)  The machine of claim 3, further comprising a second inertial measurement unit (IMU) disposed on the actuating tool and configured to measure an acceleration of the actuating tool. 

10.  (Currently Amended)  A system comprising: 
one or more processors; and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to: 
generate topography data of a surface based on output received from a first surface profiler disposed on a leading surface of a cart and a positional sensor;  
generate intermediate data of the surface based on output received from a second profiler disposed on an actuating tool and the positional sensor;  
compare the intermediate data with the topography data to calculate an offset;  and 
control motion of the cart traveling on the surface based on the offset, the cart having an actuating tool to manipulate the surface. 

12. (Currently Amended)  The system of claim 10, wherein the instructions further cause the system to filter the output received from the first surface profiler using output received from a first inertial measurement unit (IMU) disposed on the cart. 
 

second inertial measurement unit (IMU) disposed on the actuating tool. 
 
14. (Currently Amended)  A method for controlling motion of a machine, the method comprising: 
generating topography data of a surface on which a machine travels based on 
output received from a first surface profiler disposed on the machine and a positional sensor;  
generating intermediate data of the surface based on output received from a 
second profiler and the positional sensor, the second profiler disposed on an 
actuating tool of the machine;  
comparing the intermediate data with the topography data to calculate an offset; and 
controlling motion of the machine based on the offset. 
 
16. (Currently Amended)  The method of claim 14, further comprising filtering the output received from the first surface profiler using output received from a first inertial measurement unit (IMU). 
 
17. (Currently Amended)  The method of claim 16, further comprising adjusting a position of the actuating tool based on output received from a second inertial measurement unit (IMU) disposed on the actuating tool. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications and U.S. Patents; e.g. U.S. Patent Publication No. 2003/0069668 A1 discloses a machine is a direction-finding, wheeled, transportable vehicle, which is a self-regulating, repair contraption, controlled by a complex central computer; U.S. Patent Publication No. 2017/0086348 A1 discloses a tractor with a hydraulic actuating unit for regulating operation of a towing unit on the tractor, as well as, a suitable operating method for the hydraulic actuating unit; and U.S. Patent No. 5,549,412 discloses a surface profiler used in a paving operation.

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of controlling motion of a cart/machine based on a calculated offset of a comparison between generated topography data and intermediate data; wherein the topography data is generated based on data from a first surface profiler and positional sensor and the intermediate data is generated based on data from a second surface profiler and the positional sensor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to surface monitoring systems, work machines

U.S. Patent Publication No. 2019/0008088 A1 discloses a system and method for automatically monitoring the soil surface roughness of a field during the performance of a ground-engaging operation.

U.S. Patent Publication No. 2021/0216075 A1 discloses a system and a method for controlling a work machine including a work implement.

U.S. Patent No. 6,826,894 B2 discloses an apparatus and a method for position control of a crop pickup device.

U.S. Patent No. 9,380,738 B2 discloses leading vehicle position information is used to determine a location and heading of one or more implements of a trailing vehicle in an implement train that includes the leading vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117